Mr. Justice del Toro
delivered the opinion of the court.
This is an appeal from a decision of the District Court of Guayama. On November 7, 1908, Tomás Bernardini de la Huerta Miranda and the other persons named in the complaint, charged with the commission of certain acts constituting a crime against the peace, in the form of a riot. An appeal having been taken from the judgment of the municipal court, a trial was had in the district court on March 15,1909, The People of Porto Rico having appeared through the fiscal, and the defendants in person and by their counsel. And the - court, after having heard the allegations and the evidence, acquitted one of the defendants and found the others “guilty of the crime of violating section 361 of the Penal Code, and in view of the provisions of sections 361 and 363 of the said Code, sentenced them to imprisonment in jail for one month or to pay a fine of $30 with the costs against each.”
Two of the defendants, Paulino Miranda and Antonio Andújar, took an appeal to this Supreme Court and a hearing was had on said appeal on May 28, 1909, with the attendance of the fiscal only.
There is no bill of exceptions or statement of facts, but the fiscal has raised the question that the sentence of the district court having been rendered in the alternative or conditional form, such sentence should be set aside-or amended. The question raised in this case is of the same nature as that decided by this court in the cases of The People of Porto Rico v. Laviosa, dated October 30, 1907; The People v. Manuel M. del Toro, decided November 12, 1907, and The People v. Virgilio López Agostini, decided November 22, 1907.
In these three cases the district court sentenced the defendants to “pay a fine or imprisonment,” and in this case the sentence is “imprisonment or fine,” in all of which cases *450alternative the sentences imposed were not authorized by the law.
The trial court should clearly fix the penalty and not impose two of a different nature leaving to the defendant the right to choose that which he prefers.
Therefore, taking into consideration the provisions of section 364 of the Code of Criminal Procedure and following the practice established by this court, we are of the opinion that the judgment should be modified in this case, to the effect that each of the defendants is sentenced to pay a fine of $30 and the costs, and if the fine were not paid, that they be imprisoned until it shall be paid, for a term not exceeding 30 ■days.
The error being thus corrected and the record not showing .any cause for the reversal of the judgment, the appeal taken should be dismissed.

Dismissed.

Chief Justice Hernandez and Justices Pigueras, MacLeary and "Wolf concurred.